Citation Nr: 1740267	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to March 1996.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2015, the Veteran testified during a hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In August 2015, the Board denied (among other things) the Veteran's claim of entitlement to service connection for fibromyalgia.  As will be discussed in more detail below, the Veteran appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) submitted by VA's Office of General Counsel and the Veteran's attorneys which essentially vacated the Board's August 2015 decision to the extent that it denied service connection for fibromyalgia.  See Joint Motion for Partial Remand; March 2017 Court Order.  The Court ordered that the issue of service connection for fibromyalgia be remanded to the Board for action consistent with the terms of the Joint Motion.  March 2017 Court Order.  In order to comply with the Court's order, the Board must REMAND the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Prior to remanding this claim, the Board observes that it remanded several of the Veteran's 21 previous claims on appeal to the RO for additional development in its August 2015 decision.  These claims included entitlement to service connection for carpal tunnel syndrome and Meniere's disease; whether new and material evidence had been received to reopen a claim of entitlement to service connection for a hand disorder; increased ratings for service-connected conjunctivitis, knees, sinusitis, pes planus, left shoulder and shin splints; entitlement to special monthly compensation based upon the need for regular aid and attendance or being housebound and entitlement to a total rating based upon individual unemployability (TDIU).  At this time, the development of these claims has not yet been completed; and the claims have not been recertified to the Board for additional review.  

In addition to the foregoing, the Board observes that the RO has certified the Veteran's claim of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, which was denied in a January 2016 rating decision.  This claim is also not presently before the Board, however, as it appears the Veteran requested a BVA hearing on this issue and the hearing is in the process of being scheduled.  See May 2016 VA Form-9. 

As mentioned previously, the Veteran's claim of entitlement to service connection for fibromyalgia on appeal is hereby REMANDED to the AOJ for further development.  VA will notify the Veteran if further action is required on her part.


REMAND

The Joint Motion in this case asserts that the Board erred in finding that VA complied with its duty to assist the Veteran in the development of her fibromyalgia claim by obtaining and utilizing a 33 page March 2009 VA medical examination report in which the examiner opined (among other things) that the Veteran's post-service diagnosis of fibromyalgia was not related to service.  The Joint Motion states that the Board erred in determining that the March 2009 medical opinion was of significant probative value in analyzing the Veteran's fibromyalgia claim because the examiner's only rationale was based upon "clinical experience and rationale as noted above."  See Joint Motion for Partial Remand, p. 4; see also March 2009 VA examination report, pgs. 32-33.  The Joint Motion went on to state that it was unclear "how the Board found the March 2009 VA medical examination adequate when the examination report provided no detail regarding the examiner's clinical experience and how that experience provided support for the opinion, nor did the report provide sufficient rationale."  Id.  As such, the claim was vacated and remanded to the Board in order for the Board to obtain an "addendum medical opinion with an adequate rationale to determine whether Appellant's fibromyalgia is related to her active duty service."  In obtaining this opinion, the parties also indicated that the Board should consider whether the Veteran's fibromyalgia is related to her recently service-connected tinnitus on a secondary basis; and that if a medical opinion is required to evaluate that theory of entitlement, the Board should obtain one.  Id.  

Given the directives set forth in the Joint Motion, the Board Remands this case for the following actions:

1.  The RO should obtain an addendum medical opinion with an adequate rationale that addresses whether it is at least as likely as not that the Veteran's fibromyalgia is related to her period of active duty service, to include myalgia noted in service.  The claims file should be provided to the examiner for review, to specifically include the two letters from the Veteran's VA medical providers received in January 2013 and July 2016 that discuss the Veteran's in-service and post-service complaints of pain and the 321 pages of medical records associated with the claims file on January 12, 2017.  See Capri records in Legacy Content Manager.  Also in rendering his/her opinion, the examiner should note and comment on the Veteran's argument (referenced for the first time in the Joint Motion for Partial Remand) that her fibromyalgia is related to her recently service-connected tinnitus on a secondary basis.  A complete explanation for any conclusions expressed should be set out in the examination report. 

2.  Then, after any other indicated development is completed, the Veteran's claim of entitlement to service connection for fibromyalgia should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




